DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed October 25, 2022 has been entered. Claims 1, 3- 8, 10-15, 17-20 remain pending in the application.  Claims 2, 9, and 16 are canceled.

Response to Arguments
Applicant's arguments filed October 25, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 12 lines 5-21) about "design a window function using results of the evaluation, wherein the window has a pass range in the azimuth direction in which the phases form about a linear line, and multiply the range bins by the window function," in claim 1, Nikias teaches linear phase component (see col.5 lines 7-19, linear phase) corresponds to the "linear line" of phase in claim 1, which should be used in image co-registration. This linear phase component is utilized via image shift. Nikias col.5 lines 7-19 teaches a window applied along azimuth direction. The purpose of applying the window is for convergence of solution of phase error. In the solution of phase error, there is a linear phase component. 

Regarding Applicant’s argument (REMARKS pages 12-13) about rejection of claim 2 in previous Office Action, 1) for “judge whether the obtained phases form a linear line” (REMARKS from page 12 line 2 from bottom to page 13 line 8), the solution of phase error in Nikias includes a linear phase component (see col.5 lines 7-9) and is used to evaluate signal (see Nikias col.2 lines 41-42); 2) for linear phase feature (REMARKS page 13 lines 9-16), Nikias teaches linear phase component (see col.5 lines 7-19, linear phase) corresponds to the "linear line" of phase in claim 1, which should be used in image co-registration. 3) for range bin selection (REMARKS page 13 last two paragraphs), the phase error feature is extracted from targets. The “linear line” feature in the claim is also a target orientated (see “select, from an observed image, range bins including a signal from an isolated reflection point” in claim 1). Nikias selects range bins with largest energy, which represents reflected signals from targets.

For further clarification, a new art US4924229 is provided in this Office Action.

Applicant’s argument (REMARKS page 12) about claim 1 after the amendment is moot based on the new ground rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nikias et al. (U.S. Patent No. 6037892, hereafter Nikias) in view of Eichel et al. (4924229, hereafter Eichel) and Cataldo (U.S. Patent No. 6633253, hereafter Cataldo). 
Regarding claim 1, Nikias discloses that a synthetic-aperture-radar-signal processing device (col.4 lines 15-16, SAR, system, signal, process) comprising: 
processors configured to execute the instructions (col.4 lines 3-4, method, apparatus, processing) to:
select, from an observed image, range bins including a signal from an isolated reflection point (Fig.3 item 25; col. 5 line 33); 
evaluate phases in an azimuth direction in the range bins (Fig.3 item 43; col.4 lines 24-27); 
design a window function using results of the evaluation, wherein the window has a pass range in the azimuth direction in which the phases form about a linear line, and multiply the range bins by the window function (col.5 lines 7-19, linear phase, along, azimuth, employing, proper, window); and 
correct the observed image by estimating a phase error from the range bins multiplied by the window function (Fig.3 item 37; col.5 lines 43-46);
select a range bin from among the range bins as an evaluated range bin (col.5 lines 21-35); 
determine a calculation range of the phases in the evaluated range bin (col.5 lines 7-10, 35-38); 
obtain the phases in the calculation range of the evaluated range bin (col.5 line 38); and 
judge whether the obtained phases form a linear line (col.4 lines 61-67; col.5 lines 1-9).
	However, Nikias does not explicitly disclose determination of window function and detail of linearity judgement. In the same field of endeavor, Eichel discloses that
	design a window function using results of the evaluation {col.4 lines 40-46 (determining, window, least square’s estimate of, phase error, phase history)}, wherein the window has a pass range in the azimuth direction {col.4 lines 35-36(azimuth, compresses, each range line)} in which the phases form about a linear line {col.9 lines 47-48 (filtering, post processing, 
    PNG
    media_image1.png
    44
    61
    media_image1.png
    Greyscale
, to remove, linear phase trend)}, and multiply the range bins by the window function {col.8 lines 18-23 (window, selected, preserve, any, range bin, eliminating)};
judge whether the obtained phases form a linear line {col.11 lines 45-59 (linear unbiased, phase gradient, phase derivatives)}.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nikias with the teachings of Eichel to use window function for target signature selection and identify linear feature from selected data. Doing so would preserve the blur associated with the brightest target on ranges bins so as to eliminate extraneous data for reducing estimation errors and remove aperture shift of synthetic-aperture-radar images because the linear phase error shifts entire scene in azimuthal direction, as recognized by Eichel {col. 8 lines 18-23; col.2 lines 35-40}.
However, Nikias and Eichel do not explicitly disclose the details about the memory and the processor used in the system. In the same field of endeavor, Cataldo discloses that 
a memory storing instructions (Fig.36, computer, control; col.17 line 59, programmable); 
one or more processors configured to execute the instructions (Fig. 36; col.2 lines 63-64, manage, control; col.17 line 59, programmable, processor).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Nikias and Eichel with the teachings of Cataldo to use processors with associated memory in a SAR signal processing. Doing so would co-operate the whole system for all of essential elements of the system and possible implementations because every processor can play its own role, as recognized by Cataldo (col.2 lines 42-45).

Regarding claim 6, which depends on claim 1, Nikias discloses that in the synthetic-aperture-radar-signal processing device, the one or more processors are further configured to execute the instructions to:
select a plurality of range bins from the selected range bins (col.5 lines 49-52); and 
correct the observed image by calculating, for a respective one of the plurality of range bins, a range in which the phases in the azimuth direction form a linear line (col.5 lines 43-46).


Regarding claim 7, which depends on claim 1, Nikias discloses that in the synthetic-aperture-radar-signal processing device, the one or more processors are further configured to execute the instructions to:
determine a range in which an amplitude value in the azimuth direction is higher than a threshold value, in the selected range bins (col.5 lines 21-34), wherein 
output the range bins within the range, for the phase evaluation (Fig.3; col.5 lines 34-38).
    
Regarding claim 15, Nikias discloses that a non-transitory computer readable recording medium storing a synthetic- aperture-radar-signal processing program which, if executed by a processor, performs operations [col.4 lines 3-5 (apparatus), 15-16 (SAR, system, signal, process)] comprising: 
range bin selection processing comprising selecting, from an observed image, range bins including a signal from an isolated reflection point (Fig.3 item 25; col.5 line 33); 
phase evaluation processing comprising evaluating phases in an azimuth direction in the range bins (Fig.3 item 43; col.4 lines 24-27); 
window function multiplication processing comprising designing a window function using results of the evaluation in the phase evaluation processing, wherein the window has a pass range in the azimuth direction in which the phases form about a linear line, and multiplying the range bins by the window function (col.5 lines 7-19, linear phase, along, azimuth, employing, proper, window); and 
phase error correction processing comprising correcting the observed image by estimating a phase error from the range bins multiplied by the window function (Fig.3 item 37; col.5 lines 43-46);
wherein the phase evaluation processing: 
evaluated range bin selection processing comprising selecting a range bin from among the range bins as an evaluated range bin (col.5 lines 21-35);
phase calculation range determination processing comprising determining a calculation range of the phases in the evaluated range bin (col.5 lines 7-10, 35-38); 
phase calculation processing comprising obtaining the phases in the calculation range of the evaluated range bin (col.5 line 38); and 
linearity judgment processing comprising judging whether the phases obtained in the phase calculation processing form a linear line (col.4 lines 61-67; col.5 lines 1-9).
However, Nikias does not explicitly disclose determination of window function and detail of linearity judgement. In the same field of endeavor, Eichel discloses that
window function multiplication processing comprising designing a window function using results of the evaluation in the phase evaluation processing {col.4 lines 40-46 (determining, window, least square’s estimate of, phase error, phase history)}, wherein the window has a pass range in the azimuth direction {col.4 lines 35-36(azimuth, compresses, each range line)} in which the phases form about a linear line {col.9 lines 47-48 (filtering, post processing, 
    PNG
    media_image1.png
    44
    61
    media_image1.png
    Greyscale
, to remove, linear phase trend)}, and multiplying the range bins by the window function {col.8 lines 18-23 (window, selected, preserve, any, range bin, eliminating)};
linearity judgment processing comprising judging whether the phases obtained in the phase calculation processing form a linear line {col.11 lines 45-59 (linear unbiased, phase gradient, phase derivatives)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nikias with the teachings of Eichel to use window function for target signature selection and identify linear feature from selected data. Doing so would preserve the blur associated with the brightest target on ranges bins so as to eliminate extraneous data for reducing estimation errors and remove aperture shift of synthetic-aperture-radar images because the linear phase error shifts entire scene in azimuthal direction, as recognized by Eichel {col. 8 lines 18-23; col.2 lines 35-40}.
However, Nikias and Eichel do not explicitly disclose the details about the processor used in the system. In the same field of endeavor, Cataldo discloses that 
a non-transitory computer readable recording medium storing a synthetic- aperture-radar-signal processing program which, if executed by a processor, performs operations (Fig. 36, computer, control, processors; col.2 lines 63-64, manage, control; col.17 line 59, programmable, processor)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Nikias and Eichel with the teachings of Cataldo to use processors with associated computer hardware in a SAR signal processing. Doing so would co-operate the whole system for all of essential elements of the system and possible implementations because every processor can play its own role, as recognized by Cataldo (col.2 lines 42-45).

Regarding claim 20, which depends on claim 15, Nikias discloses that in the recording medium, the operations further comprise: 
in the phase evaluation processing, selecting a plurality of range bins from the range bins selected in the range bin selection processing (col.5 lines 49-52); and 
in the phase error correction processing, correcting the observed image by calculating, for a respective one of the plurality of range bins, a range in which the phases in the azimuth direction form a linear line (col.5 lines 43-46).

Claims 3-5 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nikias, Eichel, and Cataldo as applied to claims 1 and 15, respectively, above, and further in view of Iglesias et al. (IEEE Trans. On Geoscience and Remote Sensing, vol. 52, no. 5, pp: 2436-2449, May 2014, hereafter Iglesias).
Regarding claim 3, which depends on claim 1, Nikias and Eichel disclose a linear phase feature identification in the phase error estimate, as shown in the rejection of claim 1. However, Nikias, Eichel, and Cataldo do not explicitly disclose the method using a correlation measurement between measured data and fitted data for the phase linearity evaluation. In the same field of endeavor, Iglesias discloses that in the synthetic-aperture-radar-signal processing device, the one or more processors are further configured to execute the instructions to:  
obtain a regression line of the obtained phases (page 2442 Eq.(19)); 
obtain a correlation coefficient between the phases and the regression line (page 2442 right column between Eq.(23) and Eq.(24)); and 
perform a threshold judgment on the correlation coefficient to judge whether the phases form the linear line (page 2442 right column between Eq.(23) and Eq.(24; page 2443 Fig.7e, lines 11-13 from bottom on left).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Nikias, Eichel, and Cataldo with the teachings of Iglesias to assess the linearity of the phases using the correlation coefficient between measured phase data and fitted data along with a threshold. Doing so would select high-coherence pixels in order to only select motionless pixels, which are used to perform a reliable estimate for phase correction, as recognized by Iglesias (page 2443 lines 6-8 from bottom on left).

Regarding claim 4, which depends on claim 1, Nikias and Eichel disclose a linear phase feature identification in the phase error estimate, as shown in the rejection of claim 1. However, Nikias, Eichel, and Cataldo do not explicitly disclose the method using an error measurement between measured data and fitted data for the phase linearity evaluation. In the same field of endeavor, Iglesias discloses that in the synthetic-aperture-radar-signal processing device, the one or more processors are further configured to execute the instructions to:
obtain a regression line of the obtained phases ((page 2440 lines 4-5 from bottom on left)); 
calculate an error between the obtained phases and the regression line (page 2442 lines 4-6 from bottom on right); and 
perform a threshold judgment on the error to judge whether the phases form the linear line (page 2442 lines 1-4 from bottom on right; page 2443 line 12-13 from bottom on left). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Nikias, Eichel, and Cataldo with the teachings of Iglesias to assess the linearity of the phases using an error measurement between measured phase data and fitted data along with a threshold. Doing so would select high-coherence pixels in order to only select motionless pixels, which are used to perform a reliable estimate for phase correction, as recognized by Iglesias (page 2443 lines 6-8 from bottom on left).

Regarding claim 5, which depends on claim 1, Nikias and Eichel disclose a linear phase feature identification in the phase error estimate, as shown in the rejection of claim 1. However, Nikias, Eichel, and Cataldo do not explicitly disclose the detail of phase gradient approach for the phase linearity evaluation. In the same field of endeavor, Iglesias discloses that in the synthetic-aperture-radar-signal processing device, the one or more processors are further configured to execute the instructions to:
calculate phases on a frequency axis in the evaluated range bin in the calculation range (page 2440 lines 4-5 and equation 8 on left); and 
calculate a gradient vector of the phases (page 2442 line 4 on left and below Fig.6; equation 19); 
calculate a standard deviation of the gradient vector (page 2443 lines 7-8 from bottom on right); and  12Docket No. J-19-0296 
perform a threshold judgment on the standard deviation to judge whether the phases form the linear line (page 2443 lines 5-7 from bottom on right).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Nikias, Eichel, and Cataldo with the teachings of Iglesias to assess the linearity of the phases using the standard deviation of phase gradient data along with a threshold. Doing so would select high-coherence pixels in order to only select motionless pixels, which are used to perform a reliable estimate for phase correction, as recognized by Iglesias (page 2443 lines 6-8 from bottom on left).

Regarding claim 17, which depends on claim 15, Nikias and Eichel disclose a linear phase feature identification in the phase error estimate, as shown in the rejection of claim 15. However, Nikias, Eichel, and Cataldo do not explicitly disclose the method using a correlation measurement between measured data and fitted data for the phase linearity evaluation. In the same field of endeavor, Iglesias discloses that in the recording medium, the operations further comprise: 
in the linearity judgment processing:
regression line calculation processing comprising obtaining a regression line of the phases obtained in the phase calculation processing (page 2442 Eq.(19)); 
correlation coefficient calculation processing comprising obtaining a correlation coefficient between the phases and the regression line (page 2442 right column between Eq.(23) and Eq.(24)); and 
threshold judgment processing comprising performing a threshold judgment on the correlation coefficient to judge whether the phases form the linear line (page 2442 right column between Eq.(23) and Eq.(24); page 2443 Fig.7e, lines 12-13 from bottom on left).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Nikias, Eichel, and Cataldo with the teachings of Iglesias to assess the linearity of the phases using a correlation coefficient between measured phase data and fitted data along with a threshold. Doing so would select high-coherence pixels in order to only select motionless pixels, which are used to perform a reliable estimate for phase correction, as recognized by Iglesias (page 2443 lines 6-8 from bottom on left).
	
Regarding claim 18, which depends on claim 15, Nikias and Eichel disclose a linear phase feature identification in the phase error estimate, as shown in the rejection of claim 15. However, Nikias, Eichel, and Cataldo do not explicitly disclose the method using an error measurement between measured data and fitted data for the phase linearity evaluation. In the same field of endeavor, Iglesias discloses that in the recording medium, the operations further comprise: 
in the linearity judgment processing:
regression line calculation processing comprising obtaining a regression line of the phases obtained in the phase calculation processing (page 2440 lines 4-5 from bottom on left); 
error calculation processing comprising calculating an error between the phases obtained in the phase calculation processing and the regression line (page 2442 lines 4-6 from bottom on right); and 
threshold judgment processing comprising performing a threshold judgment on the error to judge whether the phases form the linear line (page 2442 lines 1-4 from bottom on right; page 2443 line 12-13 from bottom on left).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Nikias, Eichel, and Cataldo with the teachings of Iglesias to assess the linearity of the phases using an error measurement between measured phase data and fitted data along with a threshold. Doing so would select high-coherence pixels in order to only select motionless pixels, which are used to perform a reliable estimate for phase correction, as recognized by Iglesias (page 2443 lines 6-8 from bottom on left).

Regarding claim 19, which depends on claim 15, Nikias and Eichel disclose a linear phase feature identification in the phase error estimate, as shown in the rejection of claim 15. However, Nikias, Eichel, and Cataldo do not explicitly disclose the detail of phase gradient approach for the phase linearity evaluation. In the same field of endeavor, Iglesias discloses that in the recording medium, the operations further comprise: 17Docket No. J-19-0296 
in the phase calculation processing, calculating phases on a frequency axis in the evaluated range bin in the calculation range (page 2440 lines 4-5 and Eq.8 on left); and 
in the linearity judgment processing: 
gradient calculation processing comprising calculating a gradient vector of the phases (page 2442 line 4 on left and below Fig.6; Eq.19); 
standard deviation calculation processing comprising calculating a standard deviation of the gradient vector (page 2443 lines 7-8 from bottom on right); and 
threshold judgment processing comprising performing a threshold judgment on the standard deviation to judge whether the phases form the linear line (page 2443 lines 5-7 from bottom on right).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Nikias, Eichel, and Cataldo with the teachings of Iglesias to assess the linearity of the phases using the standard deviation of phase gradient data along with a threshold. Doing so would select high-coherence pixels in order to only select motionless pixels, which are used to perform a reliable estimate for phase correction, as recognized by Iglesias (page 2443 lines 6-8 from bottom on left).

Claims 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nikias in view of Eichel.
Regarding claim 8, Nikias discloses that a synthetic-aperture-radar-signal processing method comprising: 
selecting, from an observed image, range bins including a signal from an isolated reflection point (Fig.3 item 25; col.5 line 33); 
evaluating phases in an azimuth direction in the range bins (Fig.3 item 43; col. 4 lines 24-27); 
designing a window function using results of the evaluation, wherein the window has a pass range in the azimuth direction in which the phases form about a linear line, and multiplying the range bins by the window function (col.5 lines 7-19, linear phase, along, azimuth, employing, proper, window); and  13Docket No. J-19-0296 
correcting the observed image by estimating a phase error from the range bins multiplied by the window function (Fig.3 item 37; col.5 lines 43-46),
wherein, the evaluating phases comprises: 
selecting a range bin from among the range bins as an evaluated range bin (col.5 lines 21-35); 
determining a calculation range of the phases in the evaluated range bin (col.5 lines 7-10, 35-38);
obtaining the phases in the calculation range of the evaluated range bin (col.5 line 38); and 
judging whether the obtained phases form a linear line (col.4 lines 61-67; col.5 lines 1-9).
However, Nikias does not explicitly disclose determination of window function and detail of linearity judgement. In the same field of endeavor, Eichel discloses that
designing a window function using results of the evaluation {col.4 lines 40-46 (determining, window, least square’s estimate of, phase error, phase history)}, wherein the window has a pass range in the azimuth direction {col.4 lines 35-36(azimuth, compresses, each range line)} in which the phases form about a linear line {col.9 lines 47-48 (filtering, post processing, 
    PNG
    media_image1.png
    44
    61
    media_image1.png
    Greyscale
, to remove, linear phase trend)}, and multiplying the range bins by the window function {col.8 lines 18-23 (window, selected, preserve, any, range bin, eliminating)};
judging whether the obtained phases form a linear line {col.11 lines 45-59 (linear unbiased, phase gradient, phase derivatives)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nikias with the teachings of Eichel to use window function for target signature selection and identify linear feature from selected data. Doing so would preserve the blur associated with the brightest target on ranges bins so as to eliminate extraneous data for reducing estimation errors and remove aperture shift of synthetic-aperture-radar images because the linear phase error shifts entire scene in azimuthal direction, as recognized by Eichel {col. 8 lines 18-23; col.2 lines 35-40}.

Regarding claim 13, which depends on claim 8, Nikias discloses that in the synthetic-aperture-radar-signal processing method, 
the evaluating phases comprises selecting a plurality of range bins from the selected range bins (col.5 lines 49-52); and 
the correcting the observed image comprises calculating, for a respective one of the plurality of range bins, a range in which the phases in the azimuth direction form the linear line, to correct the observed image (col.5 lines 43-46).

Regarding claim 14, which depends on claim 8, Nikias discloses that the synthetic-aperture-radar-signal processing method further comprising:
determining a range in which an amplitude value in the azimuth direction is higher than a threshold value, in the selected range bins (col.5 lines 21-34), 
wherein the evaluating phases comprises targeting the range bins within the determined range (Fig.3; col.5 lines 34-38).


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nikias and Eichel as applied to claim 8 above, and further in view of Iglesias.
Regarding claim 10, which depends on claim 8, Nikias and Eichel disclose a linear phase feature identification in the phase error estimate, as shown in the rejection of claim 8. However, Nikias and Eichel do not explicitly disclose the method using a correlation measurement between measured data and fitted data for the phase linearity evaluation. In the same field of endeavor, Iglesias discloses that in the synthetic-aperture-radar-signal processing method, the judging whether the obtained phases form the linear line comprises: 
obtaining a regression line of the obtained phases (page 2442 Eq.(19)); 
obtaining a correlation coefficient between the phases and the regression line (page 2442 right column between Eq.(23) and Eq.(24)); and 
performing a threshold judgment on the correlation coefficient to judge whether the phases form the linear line (page 2442 right column between Eq.(23) and Eq.(24); page 2443 Fig.7e, lines 11-13 from bottom on left).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Nikias and Eichel with the teachings of Iglesias to assess the linearity of the phases using a correlation coefficient between measured phase data and fitted data along with a threshold. Doing so would select high-coherence pixels in order to only select motionless pixels, which are used to perform a reliable estimate for phase correction, as recognized by Iglesias (page 2443 lines 6-8 from bottom on left).

Regarding claim 11, which depends on claim 8, Nikias and Eichel disclose a linear phase feature identification in the phase error estimate, as shown in the rejection of claim 8. However, Nikias and Eichel do not explicitly disclose the method using an error measurement between measured data and fitted data for the phase linearity evaluation. In the same field of endeavor, Iglesias discloses that in the synthetic-aperture-radar-signal processing method, the judging whether the obtained phases form the linear line comprises:
obtaining a regression line of the obtained phases (page 2440 lines 4-5 from bottom on left); 
obtaining an error between the phases and the regression line (page 2442 lines 4-6 from bottom on right); and 
performing a threshold judgment on the error to judge whether the phases form the linear line (page 2442 lines 1-4 from bottom on right, error; page 2443 line 12-13 from bottom on left, filter out for selection).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Nikias and Eichel with the teachings of Iglesias to assess the linearity of the phases using an error measurement between measured phase data and fitted data along with a threshold. Doing so would select high-coherence pixels in order to only select motionless pixels, which are used to perform a reliable estimate for phase correction, as recognized by Iglesias (page 2443 lines 6-8 from bottom on left).

Regarding claim 12, which depends on claim 8, Nikias and Eichel disclose a linear phase feature identification in the phase error estimate, as shown in the rejection of claim 8. However, Nikias and Eichel do not explicitly disclose the detail of phase gradient approach for the phase linearity evaluation. In the same field of endeavor, Iglesias discloses that in the synthetic-aperture-radar-signal processing method,
the obtaining the phases in the evaluated range bin comprising calculating phases on a frequency axis in the evaluated range bin in the calculation range (page 2440 lines 4-5 and equation 8 on left), and 
wherein the judging whether the phases form the linear line comprising: 
calculating a gradient vector of the phases (page 2442 line 4 on left and below Fig. 6; equation 19); 
calculating a standard deviation of the gradient vector (page 2443 lines 7-8 from bottom on right); and 
performing a threshold judgment on the standard deviation to judge whether the phases form the linear line (page 2443 lines 5-7 from bottom on right).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Nikias and Eichel with the teachings of Iglesias to assess the linearity of the phases using the standard deviation of phase gradient data along with a threshold. Doing so would select high-coherence pixels in order to only select motionless pixels, which are used to perform a reliable estimate for phase correction, as recognized by Iglesias (page 2443 lines 6-8 from bottom on left).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          
/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648